IN THE SUPREME COURT OF PENNSYLVANIA



IN THE MATTER OF                      :   No. 2254 Disciplinary Docket No. 3
                                      :
THOMAS HENRY SPERANZA                 :   Attorney Registration No. 60211
                                      :
                                      :   Board File No. C1-15-799
                                      :
                                      :   (Philadelphia)
                                      :



                                    ORDER


PER CURIAM


      AND NOW, this 17th day of March, 2016, the Joint Petition to Temporarily

Suspend an Attorney is granted, Thomas Henry Speranza is placed on temporary

suspension, see Pa.R.D.E. 208(f), and he shall comply with all the provisions of

Pa.R.D.E. 217.